OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
Lines 1 and 2:  “In at least one embodiment” is an improper implied phrase.  In line 1, --A system. . . -- would suffice and in line 2, --The           system. . . -- would suffice.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0010793 A1 to HINDERLITER.  
Regarding Claim 1, HINDERLITER teaches a system (See fig. 3; para (0067]) characterized by at least one transportation mechanism (348 - "rotating auger'', fig. 3; para (0068]) to transport blending components (para [0068] - "proppant") from a first tub (346 - "proppant hopper", fig. 3) to a second tub (322 - "mixing tub", fig. 3), the second tub to enable blending operations (See fig. 3; para [0068]); an electric motor (390a-c - "electric motors", fig. 3) and a control unit (See fig. 3; see control cabin in center of example 300 used to control system) associated with the at least one transportation mechanism (See fig. 3; para [0067] – [0068]); and at least one variable frequency drive (VFD) (380 - "VFD", fig. 3; para [0068]) associated with the electric motor and the control unit (See fig. 3; para [0068]), the at least one VFD to enable real-time control of a speed associated with the at least one transportation mechanism (See fig. 3; para [0068]).

Regarding Claim 2, HINDERLITER teaches the system of claim 1, wherein the at least one transportation mechanism (348 - "rotating auger'', fig. 3; para [0068]) is associated with or includes a direct drive coupling, a belt driven coupling with augers, or a gear driven coupling (para [0068], [0071] - "In this configuration, a chain, gear, or belt coupling, or another appropriate coupling, may be used to drive the auger.").  


Regarding Claim 3, HINDERLITER teaches the system of claim 1, further characterized by the at least one VFD (380 - "VFD", fig. 3; para [0068]) located on a mobile unit (See fig. 3; see trailer that the components of example 300 sit on; para [0067] - "blender trailer"), along with the electric motor, and adapted to be controlled by the control unit (See fig. 3; para [0067] – [0068]).

Regarding claims 6 and 16, HINDERLITER teaches the system of claim 1, further characterized by at least one vehicle or trailer (See fig. 3; see trailer that the components of example 300 sit on; para [0067] - "blender trailer'') of a fracturing fleet (See fig. 1) characterized by one or more of the first tub or the second tub, and the electric motor, the control unit, and the at least one VFD to support the blending operations performed on the at least one vehicle or trailer (See fig. 3; trailer supports all components including VFD 380, mixing tub 322 and hopper 346).

Regarding claims 7 and 17, the transportation mechanism in HINDERLITER is deemed capable of being movable into the first tub via disassembly, rearrangement of parts, or the like.  Moreover, the manner in which the recited transportation mechanism is moved (as in claim 7) recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the publication to HINDERLITER discloses all of the recited structure irrespective of the manner in which said structure is operated.

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Regarding Claim 11, HINDERLITER teaches a method (See fig. 3; para [0067]) characterized by associating at least one transportation mechanism (348 - "rotating auger", fig. 3; para [0068]) with a first tub (346 - "proppant hopper'', fig. 3) and a second tub (322 - "mixing tub", fig. 3), the at least one transportation mechanism to transport blending components (para [0068] - "proppant") from the first tub to the second tub for enabling blending operations (See fig. 3; para [0068]); associating at least one variable frequency drive (VFD) (380 - "VFD", fig. 3; para [0068]) with an electric motor (390a-c - "electric motors", fig. 3) and a control unit (See fig. 3; see control cabin in center of example 300 used to control system) to cause movement associated with the at least one transportation mechanism (See fig. 3; para [0067] – [0068]); and enabling the at least one VFD to provide real-time control of a speed associated with the movement caused in the at least one transportation mechanism (See fig. 3; para [0067] - [0068]). 

Regarding Claim 12, HINDERLITER teaches the method of claim 11, wherein the at least one transportation mechanism (348 - "rotating auger'', fig. 3; para [0068]) is associated with or includes a direct drive coupling, a belt driven coupling with augers, or a gear driven coupling (para [0068], [0071] - "In this configuration, a chain, gear, or belt coupling, or another appropriate coupling, may be used to drive the auger."). 

Regarding Claim 13, HINDERLITER teaches the method of claim 11, further characterized by locating the at least one VFD on a mobile unit (See fig. 3; see trailer that the components of example 300 sit on; para [0067] - "blender trailer"), along with the electric motor (See fig. 3); and adapting the at least one VFD to be controlled by the control unit (See fig. 3; para [0067] – [0068]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 9, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0144831 A1 to HODGSON et al. in view of HINDERLITER (US 2019/0010793 A1). 
Regarding Claim 1, HODGSON et al. teaches a system (See figs. 1-3; para [0019]) characterized by at least one transportation mechanism (129, 137 - "augers", fig. 1) to transport blending components (110 - "fiber", fig. 1) from a first tub (120- "hopper", fig. 3; para [0033]) to a second tub (175- "mixer'', fig. 1), the second tub to enable blending operations (See fig. 1; para [0021]); a motor (para [0028] - "hydraulic motor'') and a control unit (127 - "packing control unit", fig. 1) associated with the at least one transportation mechanism (See fig. 1; para [0028]); and at least one variable frequency drive (VFD) (130 - "metering control unit", fig. 1; para [0028]) associated with the motor and the control unit (See fig. 1; para [0028]), the at least one VFD to enable real-time control of a speed associated with the at least one transportation mechanism (See fig. 1; para [0028]) but does not specifically teach wherein the motor is electric. 
Further, HINDERLITER teaches a system (See fig. 3; para [0067]) characterized by: at least one transportation mechanism (348 - "rotating auger'', fig. 3; para [0068]) to transport blending components (para [0068] - "proppant") from a first tub (346 - "proppant hopper", fig. 3) to a second tub (322 - "mixing tub", fig. 3), the second tub to enable blending operations (See fig. 3; para [0068]); an electric motor (390a-c - "electric motors", fig. 3) and a control unit (See fig. 3; see control cabin in center of example 300 used to control system) associated with the at least one transportation mechanism
(See fig. 3; para [0067] - [0068]). 
Accordingly, it is noted that one of ordinary skill in the art would have recognized that a hydraulic motor or electric motor are all well-known types of prime movers or drive means used in the blending or well servicing art, and that such drive means are generally alternative mechanical structures used for powering drive trains of the prior art and as claimed by applicant.  Moreover, Applicant's specification does not indicate that the type of motor employed solves any stated problem or produces any new or unexpected result.  Accordingly, it can be concluded that the particular type of motor  employed in the drive system of HODGSON et al. would have been a matter of obvious design choice to one of ordinary skill in the art and thus does not serve to patentably distinguish the claimed invention over the prior art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Thus, the mere substitution of an electric motor (taught by HINDERLITER) for the hydraulic motor in HODGSON et al. is well within the realm of obviousness.  See also MPEP 2143(B) - Simple Substitution of One Known Element for Another To Obtain Predictable Results.

Regarding Claim 4, HODGSON et al. teaches the system further characterized by two transportation mechanisms (129, 137 - "augers", fig. 1), a first one of the two transportation mechanisms (129 - "augers", fig. 1) aligned in a first angle with respect to a bottom of the first tub (See figs. 1 and 3; augers 129 are at an angle to the hopper 120 that the fiber 110 is released from) and a second one of the two transportation mechanisms (137 - "auger'', fig. 1) in a second angle with respect to the first angle of the first one of the two transportation mechanisms (See fig. 1; augers 129 are at a different angle than auger 137).

Regarding Claims 8 and 18, HODGSON et al. teaches the system further characterized
by at least one base transportation mechanism (129 - "augers", figs. 1 and 3; note that  augers 129 act as a base for hopper 120) to displace the blending components towards at least one side transportation mechanism (137 - "auger", fig. 1; see how auger 137 is on the side of mixer 175), the at least one side transportation mechanism to move the blending components from the first tub to the second tub (See fig. 1).

Regarding Claims 9 and 19, HODGSON et al. teaches the system further characterized
by: the electric motor (para [0028] - hydraulic motor of control unit 130) to function in a synchronous operation with one or more second electric motors (para [0028] - hydraulic motor of control unit 127), the electric motor and the one or more second electric motors associated with multiple transportation mechanisms (129, 137 - "augers", fig. 1), so that the blending components are continuously moving and are devoid of accumulation in any areas within at least the first tub (See figs. 1-3; para [0028] - motors are capable of continuously moving).

Regarding Claim 11, HODGSON et al. teaches a method (See figs. 1-3; para [0019]) characterized by associating at least one transportation mechanism (129, 137 - "augers", fig. 1) with a first tub (120 - "hopper", fig. 3; para [0033]) and a second tub (175 - "mixer", fig. 1), the at least one transportation mechanism to transport blending components (110 - "fiber'', fig. 1) from the first tub to the second tub for enabling blending operations (See fig. 1; para [0028]); associating at least one variable frequency drive (VFD) (130 - "metering control unit", fig. 1; para [0028]) with a motor (para [0028] -
"hydraulic motor'') and an control unit (127 - "packing control unit", fig. 1) to cause movement associated with the at least one transportation mechanism (See fig. 1; para [0028]); and enabling the at least one VFD to provide real-time control of a speed associated with the movement caused in the at least one transportation mechanism (See fig. 1; para [0028]) but does not specifically teach wherein the motor is an electric motor.  
Further, HINDERLITER teaches a system (See fig. 3; para [0067]) characterized by at least one transportation mechanism (348 - "rotating auger", fig. 3; para [0068]) to transport blending components (para [0068] - "proppant") from a first tub (346 - "proppant hopper", fig. 3) to a second tub (322 - "mixing tub", fig. 3), the second tub to enable blending operations (See fig. 3; para [0068]); an electric motor (390a-c - "electric motors", fig. 3) and a control unit (See fig. 3; see control cabin in center of example 300 used to control system) associated with the at least one transportation mechanism (See fig. 3; para [0067] – [0068]).  The mere substitution of an electric motor (taught by HINDERLITER) for the hydraulic motor in HODGSON et al. is well within the realm of obviousness as noted above.

Regarding Claim 14, HODGSON et al. is further characterized by providing two transportation mechanisms (129, 137 - "augers". fig. 1), a first one of the two transportation mechanisms (129 - "augers", fig. 1) aligned in a first angle with respect to a bottom of the first tub (See figs. 1 and 3; augers 129 are at an angle to the
hopper 120 that the fiber 110 is released from) and a second one of the two transportation mechanisms (137 - "auger'', fig. 1) in a second angle with respect to the first angle of the first one of the two transportation mechanisms (See fig. 1; augers 129 are at a different angle than auger 137). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HINDERLITER (US 2019/0010793 A1) in view of US 2017/0259227 A1 to MORRIS et al.
HINDERLITER is further characterized by a conveyer belt system or an auger system (348 - "rotating auger", fig. 3; para [0068]) to function as part of the at least one transportation mechanism (348 - "rotating auger", fig. 3; para [0068]), but does not specifically teach wherein the conveyer belt system or the auger system includes buckets, paddles, or scoops to transport the blending components.  
MORRIS et al. teaches a system (See fig. 1; para [0029]) comprising a transportation mechanism (106 - "conveyor system". fig. 1) wherein the mechanism includes buckets (para [0031] - "buckets") to transport blending components (para [0031]).  
Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the system and method of HINDERLITER with the buckets disclosed by MORRIS et al. in order to allow the transportation mechanism to transport more blending components per unit time via the volume of the buckets.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HINDERLITER in view of US 4,850,750 A to Cogbill et al. (hereinafter 'Cogbill').
Regarding Claim 10, HINDERLITER does not specifically teach the system further characterized by the control unit remotely located on a mobile unit to control the VFD for the electric motor.  Cogbill teaches a system (See fig. 1; col 4, In 6-36) comprising a control unit (32 - "control house", fig. 1) located remotely on a mobile unit (col 7, Iines 15-23; col 8, Iines 25-64).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the remote control unit of Cogbill in the system and method of HINDERLITER in order to allow an operator to stay safely offsite while still enabling full control of the system.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  








/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





1 July 2022